Citation Nr: 0802515	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  03-34 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the cervical spine, 
claimed as the result of surgical treatment at a Department 
of Veterans Affairs (VA) medical facility in June 2001.
 

REPRESENTATION

Appellant represented by:	David W. Rees, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971 and from November 1975 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.   


FINDING OF FACT

VA treatment in June 2001 did not result in additional 
cervical spine disability due to a failure of VA to exercise 
the degree of care expected of a reasonable healthcare 
provider, or to treatment provided without informed consent; 
nor was there any additional disability due to an event not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the cervical spine following surgical treatment at a VA 
medical facility in June 2001, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
2002 and May 2005.  In those letters, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  VA has also informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such claims. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a supplemental statement of the case in July 
2006.  Under these circumstances, the Board determines that 
the notification requirements of the VCAA have been 
satisfied.  Id; Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date and rating will 
assigned if entitlement to compensation benefits under 38 
U.S.C.A. § 1151 is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claim is denied below, however, 
the question of notice is moot.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
and statements made and hearing testimony given in support of 
the veteran's claim.  Also, VA procured a medical expert 
opinion specifically addressing the medical questions 
material to the appealed claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis of Claim

The appellant contends that he is entitled to benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability as a result of VA treatment.  In an August 2002 
letter, the veteran asserted that he had additional 
disability that was caused by an operation in June 2001 at 
the Oakland VA Hospital.  Specifically, he claimed that 
during the operation, treatment providers "poked a hole in 
his spinal column and spinal fluid leaked out.  They didn't 
notice it in time and too much leaked out."  Because of 
this, the veteran claims he has additional cervical spine 
disability.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  For claims filed after October 1, 1997, such as 
this one, benefits shall be awarded for qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct; and the disability was caused 
by hospital care or medical treatment furnished by the VA; 
and the proximate cause of the disability was either: 

(1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or 

(2) an event not reasonably foreseeable. 

See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran afterward had additional 
disability does not establish causation. 38 C.F.R. § 
3.361(c)(1).  Additionally, hospital care, medical or 
surgical treatment, or examination cannot be found to cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination" proximately caused additional 
disability, it must be shown that the hospital care, medical 
or surgical treatment, or examination either:

(1) caused the veteran's additional disability and 
VA failed to exercise the degree of care that would 
be expected of a reasonable healthcare provider; or 

(2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, his 
representative's informed consent. 

38 C.F.R. § 3.361(d)(1). 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each case a determination to 
be based on what a reasonable healthcare provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable healthcare 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done. The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

38 C.F.R. § 17.32.   

In sum, basically, entitlement under 38 U.S.C.A. § 1151 
requires the following.  First the evidence must show that 
the VA treatment actually caused the claimed disability-not 
that disability merely came into existence chronologically at 
the time of or after the treatment.  If there is actual 
causation, then the evidence must show that the resulting 
disability resulted from (was proximately caused by) 
 either (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar kind of fault by VA in 
providing the treatment (either by failure to exercise degree 
of care expected of a reasonable healthcare provider, or by 
providing the treatment without providing informed consent); 
or (2) an event not reasonably foreseeable; that is, an event 
which a reasonable healthcare provider would not have 
foreseen to be an ordinary risk of the treatment. 

The material evidence of record in this case includes VA 
medical records of treatment before and after the subject VA 
surgical treatment in June 2001; as well as treatment records 
associated with the surgery itself, and the report of a 
medical expert opinion on the matter procured in September 
2007. 

The hospital records at that time of the June 2001 surgery 
contain a pre- and post-operative diagnosis of cervical 
spondylotic radiculopathy, C5-C6 and C6-C7.  There is also a 
diagnosis of status post anterior cervical corpectomy fusion 
with iliac crest bone graft instrumentation.  
        
The hospital records at that time show that the veteran 
underwent the following procedures:  C5-6/C6-7 anterior 
cervical discectomy-neck spine disk surgery; cervical 
fusion-additional spinal fusion; corpectomy-remove 
vertebral body add-on; left iliac crest bone graft-spinal 
bone autograft; repair of left iliac/abdominal wall defect-
explore wound, abdomen; and insertion of plates and screws-
insert spine fixation device.  
        
Contemporaneous VA medical records during the operation show 
there was a cerebrospinal fluid leak at the C5, C6 region 
with resultant decreasing SSEP tracing of the left lower 
extremity.  Also there was breaching of the abdominal 
peritoneum while taking the iliac crest bone graft, for which 
general surgeons were requested to put a mesh repair.  The 
operative report lists the complications as: (1) cervical 
cerebrospinal fluid leak; and (2) annihilation of abdominal 
peritoneum while taking iliac crest bone graft.  These were 
treated at the time of the operation as described in the 
operative report.

Following the hospital surgical treatment in June 2001, there 
are numerous VA treatment records dated through December 
2004.  Those discussed in the following paragraphs are 
representative of the veteran's post-surgical condition.  
When seen for individual therapy in July 2001, the veteran 
was recovering well from his cervical surgery; he still had 
some numbness/tingling on the lateral aspect of his right arm 
and hand.  
        
When seen in August 2001 the veteran was having a stocking 
and glove paresthesias of his body from the nipple line down; 
and some paresthesias in a stocking and glove distribution 
over all digits except his thumbs.  He also had some gait 
abnormalities.  When seen in September 2001, he was doing 
better in walking and upper extremity strength, but continued 
to have numbness and tingling below the level of his nipples, 
and spasticity of all four extremities.
        
When seen in March 2002, the veteran reported having 
continued complaints of subjective sensory loss status post 
surgery, at the T12 level.  Examination showed that there was 
no focal weakness.  The veteran continued to ambulate with a 
narrow-based stiff-like gait, which was not spastic, and was 
slightly antalgic.  Sensory examination showed subjective 
sensory loss at T12.
        
The report of a May 2002 EMG examination shows that the 
veteran reported complaints of bilateral pain and numbness of 
the upper extremities for one year.  After examination, the 
impression was that (1) there was electrical evidence of mild 
non-localizable ulnar nerve mono-neuropathy on both sides; 
(2) there was evidence of chronic radiculopathy affecting C6-
C7 roots bilaterally; and there was clinical evidence of 
cervical myelopathy.
        
The report of treatment in October 2002 shows that the 
veteran continued to have complaints of numbness in the hands 
and legs without significant improvement; pain in the neck 
and in ulnar distributions of the hands, and in his legs 
radiating to the feet associated with numbness.  After 
physical examination, the report contains impressions, 
including (1) neuropathic arm and leg pains, status post 
anterior cervical disc fusion in June 2001 with spinal cord 
injury; (2) myofascial pain of the bilateral shoulders and 
low back; and (3) mechanical neck pain.
        
During a January 2003 spinal cord injury evaluation, the 
examiner noted that the veteran had a history of cervical 
stenosis; and was status post cervical laminectomies in June 
2001, after which he had complaints of pain in the neck 
radiating to the hands.  The veteran had other complaints 
including numbness and tingling in the bilateral ulnar 
aspects of the forearms and ulnar three fingers on both 
sides; and numbness below the nipple line down to the lower 
extremities.  The veteran reported having bladder problems 
but denied any episodes of incontinence.  After examination 
including neurological examination, the impression was that 
the veteran had a history of C4 herniated intervertebral 
disc, spinal cord injuries secondary to cervical stenosis.
        
The report of a July 2003 spinal cord injury evaluation shows 
that the veteran had  cervical stenosis and incomplete 
quadriplegia.  After evaluation, the report contains an 
assessment of (1) cervical stenosis with myelopathy, appears 
to be functionally and neurologically stable; (2) chronic 
neck and arm pain, being evaluated for higher level stenosis; 
veteran reports some improvement, increased function with MS 
contin; (3) frequent falls-most often due to trying to 
function beyond physical limitations.
        
Progress notes in May 2005 note that the veteran underwent 
C5-C6, C6-C7 cervical discectomy in 2001 resulting in 
incomplete quadriplegia; and that the veteran had chronic 
numbness from the nipple to the neck and from the hips to the 
legs.  The treatment provider noted that the veteran walked 
with a cane; was able to have bowel movements and urinate on 
his own; and reported chronic neck pain.  

In July 2007, VA requested a medical expert opinion to assist 
in the determination of the current claim on appeal.  In 
response, in September 2007 the Chief of the Neurology 
Section of the Providence, Rhode Island VA Medical Center 
provided a medical advisory opinion addressing medical 
questions involved in the matter.

In that opinion the VA physician provided a discussion 
regarding the veteran's neurologic condition and functional 
status over time since prior to the June 2001 surgery.  The 
physician discussed changes in the neurological condition 
over time and possible reasons for the changes in neurologic 
status; as well as what effect if any, resulted from the June 
2001 cervical spine surgery. 

The physician noted that an operative note regarding the June 
2001 surgery showed the following preoperative findings.  
First, that examination revealed objective weakness of the 
right upper extremity, which was asymmetric when compared 
with the other arm.  The operative note contains a statement 
that prior to surgery, X-ray and MRI showed significant 
degenerative changes, most notably at C5-C6 and C6-C7, and 
there was obvious cord compression para-centrally on the 
right and foraminal narrowing that was asymmetric at both 
levels.

The physician noted intra-operative medical evidence, 
including the operative note that detailed how a CSF 
(cerebrospinal fluid) leak developed and lasted 30 seconds 
and was associated with a decline in SSEP (somatosensory 
evoked potentials) tracings for the lower extremities, which 
improved almost to normal in the left leg but was 
significantly abnormal at the end of the procedure.

The physician noted postoperative (pre-discharge) evidence, 
including that there were multiple inpatient postoperative 
examinations indicating weakness of the left and right arm 
(left arm weakness greater than weakness of the right arm); 
full power in the legs; and variable degrees of sensory loss 
in the arms and trunk and legs with a superior level at the 
nipple line.

The physician discussed evidence after discharge, and 
summarized that there were consistent findings that seem to 
be hyperreflexia and bilateral upper extremity sensory loss 
but there was considerable variability in the motor 
examinations.  The physician also noted that EMG/NCS 
examination of bilateral upper extremities in May 2002 was 
consistent with bilateral ulnar neuropathies and bilateral 
chronic C6 and C7 radiculopathies.  Based on his review of 
the record and interpretation of the available information 
the physician provided a number of findings/opinions 
enumerated in the paragraphs below.  

(1) Prior to surgery, the veteran had significant neck and 
right arm pain and weakness, which the veteran felt was 
progressing, that very well may have been due to the cervical 
spine pathology, including spinal cord and/or nerve root 
pathology.  

(2) Surgery was indicated because the veteran's symptoms were 
progressive and debilitating.  

(3) After surgery, the veteran probably had new weakness in 
both upper extremities, which could have been due to cervical 
cord injury during the surgery (noting that the CSF leak and 
change in SSEPs supported this possibility).  However, the 
weakness seemed to have improved over time, but is shown to 
have varied over time during evaluations; and it is unknown 
if the weakness returned to its pre-operative baseline.  

(4) The veteran possibly had new hyperreflexia due to the 
surgery, but this is not known because no preoperative 
evidence is available.  The veteran reported some gait 
difficulties before the surgery, and it is feasible that an 
increase in reflexes and spasticity symptoms could have been 
due to cervical cord injury during surgery.

(5) Injury to the spinal cord during cervical spine surgery 
is a known potential complication that is not always 
avoidable.

(6) It is extremely unlikely (within a reasonable degree of 
medical certainty) that any additional neurologic symptoms 
and/or disability (if present) was due to carelessness, 
negligence, error in judgment, or similar instance of fault 
on the part of VA in furnishing the surgical treatment; it is 
extremely likely (within a reasonable degree of medical 
certainty) that any additional neurologic symptoms and/or 
disability (if present) were due to an event not reasonably 
foreseeable.

(7) If the neurologic or functional status remained 
permanently worse than before the surgery, the surgery was 
indicated based on the available information, and the decline 
in strength, sensation, and function (if present) was a known 
risk of the surgery.  The risk/benefit ratio was in favor of 
performing surgery based on the available information-it is 
possible that the outcome could have been worse had the 
surgery not been performed.

(8) The examiner opined that lack of skill was not a factor, 
noting that injury to the spinal cord during cervical spine 
surgery is a known potential complication that is not always 
avoidable.

(9) The physician stated that it is possible that some of the 
veteran's claimed functional loss is due to bilateral arm 
numbness that may be due to C6-7 radiculopathies and/or 
bilateral ulnar neuropathies; but that it was not clear if 
these conditions were present before surgery or were due to 
the surgery.  

(10) The physician opined that it was possible that any new 
symptoms could have been related to the complications that 
occurred during the surgery; however, lack of information 
regarding preoperative symptoms precluded an opinion as to 
whether or not functioning as of 2005 was worse than before 
the June 2001 surgery.

After careful consideration, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the cervical spine as the result of VA surgical 
treatment in June 2001.  In applying the relevant VA laws and 
regulations to the facts of this case, as discussed above, 
the evidence is not clear as to whether the veteran actually 
has additional disability of the cervical spine following VA 
surgical treatment in June 2001.  The most revealing evidence 
on this matter is contained in the recent opinion provided by 
a VA medical expert in September 2007.  That physician 
essentially concluded that it was not possible to determine 
within a reasonable degree of medical certainty, whether the 
veteran incurred additional disability as a result of the 
June 2001 surgery.  He basically found that there was an 
insufficient record of evidence prior to the June 2001 
surgery on which to form a comparison with the record after 
that surgery.

Even assuming, however, that there was additional disability 
following the June 2001 VA surgical treatment and that the 
additional disability was actually caused by that VA 
treatment, the evidence still does not show that there was a 
proximate cause of any claimed additional disability that 
would warrant entitlement to compensation benefits under 
38 U.S.C.A. § 1151.  

That is, the evidence does not show that any resulting 
additional disability was proximately caused by either (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar kind of fault by VA in providing the 
treatment (either by failure to exercise a degree of care 
expected of a reasonable healthcare provider, or by providing 
the treatment without providing an informed consent); or (2) 
an event associated with the surgical treatment that was not 
reasonably foreseeable-an event which a reasonable 
healthcare provider would not have foreseen to be an ordinary 
risk of the treatment.  See 38 C.F.R. § 3.361.

In determining whether either of these two proximate causes 
exist, the most instructive evidence is contained in the 
opinion provided by the VA medical expert in September 2007.  
Regarding the first-carelessness, etcetera, or similar kind 
of fault by VA-the medical expert opined that it is 
extremely unlikely (within a reasonable degree of medical 
certainty) that any additional neurologic symptoms and/or 
disability (if present) was due to carelessness, negligence, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the surgical treatment.  He further 
opined that lack of skill was not a factor.  Based on this 
the Board finds that VA treatment providers in June 2001 did 
not fail to exercise a degree of care expected of a 
reasonable healthcare provider.  

The claims file contains a VA medical form entitled "Request 
for Administration of Anesthesia and for Performance of 
Operations and Other Procedures" dated on the day prior to 
the June 2001 VA surgery.  It contains information notifying 
the veteran of the surgical procedure to be performed, 
indications for the surgery, a list of risks and benefits, 
and any alternatives to the procedure.  The known risks 
listed included bleeding infection, persistence of neck/arm 
pain, nerve damage, spinal fluid leaks, quadriplegia, and 
death.  Review of the medical form shows that the medical 
care providers substantially complied with requirements of 
38 C.F.R. § 17.32.  The form clearly provides notice of the 
nature of the proposed procedure, expected benefits, 
reasonably foreseeable associated risks/complications/side 
effects, and alternatives to the planned procedure.

Thus, the Board finds that any additional disability was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar kind of fault by 
VA in providing the treatment.

Also, the evidence does not show that any additional 
disability was proximately caused by an event not reasonably 
foreseeable.  The September 2007 VA medical expert opinion 
letter contains an opinion on the question and is thereby the 
most probative evidence on this matter.  In that letter the 
medical expert opined that injury to the spinal cord during 
cervical spine surgery is a known potential complication that 
is not always avoidable.  He further opined that decline in 
strength, sensation, and function (if present) was a known 
risk of the surgery.  In sum, the expert's opinion is 
essentially that any additional cervical spine disability 
resulted from a known risk or known potential complication.  

There is one sentence in the letter, however, which is 
totally inconsistent with this opinion.  The expert stated 
that "it is extremely likely (within a reasonable degree of 
medical certainty) that any additional neurologic symptoms 
and/or disability (if present) were due to an event not 
reasonably foreseeable."  This is apparently a clerical or 
other such error, as it is totally inconsistent with the 
expert's essential opinion-stated several times in the 
letter-that injury to the spinal cord during cervical spine 
surgery is a known potential complication which is not always 
avoidable.  The VA expert's opinion that "injury to the 
spinal cord during cervical spine surgery is a known 
potential complication," is equivalent to the notion that 
such injury is one that a reasonable healthcare provider 
would have considered to be an ordinary risk of the treatment 
provided.   This is contrary to a finding that the proximate 
cause of any additional disability is an event not reasonably 
foreseeable.  

Based on the foregoing, the Board finds that any additional 
disability was not proximately caused by an event not 
reasonably foreseeable.  In determining whether an event was 
reasonably foreseeable, VA has considered whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures under 38 C.F.R. § 17.32.  See 38 C.F.R. 
§ 3.361(d)(2).  In this regard, the consent form in this case 
notes that risks of the procedure include such complications 
as bleeding, infection, persistence of neck/arm pain, nerve 
damage, spinal fluid leaks, quadriplegia, and death.  There 
was a spinal fluid leak during the June 2001 VA surgery, and 
if it caused additional nerve damage, both the leak and 
damage were reasonably foreseeable as they were noted on the 
form as known risks.

Based on the foregoing, the Board concludes that any 
additional cervical spine disability following a June 2001 VA 
surgery was not proximately caused by any elements of fault 
on the part of VA, or by an event associated with that 
treatment that was not reasonably foreseeable.  Therefore, 
the veteran is not entitled to compensation benefits under 38 
U.S.C.A. § 1151 for additional disability of the cervical 
spine associated with surgical treatment by VA in June 2001.  
The preponderance of the evidence is against the veteran's 
claim that he has additional disability of the cervical 
spine, as the result of surgical treatment at a VA medical 
facility in June 2001.  As the preponderance of the evidence 
is against the claim, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran believes that he has additional cervical spine 
disability resulting from VA surgical treatment, which was 
proximately caused by either some fault of the VA or was an 
event not reasonably foreseeable, however, he is a layman.  
As such he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, based on the foregoing, 
the claim is denied. 


ORDER

Entitlement to compensation benefits under provisions of 38 
U.S.C.A. § 1151 for additional cervical spine disability due 
to VA surgical treatment in June 2001, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


